Citation Nr: 0420736	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-31 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for low back 
disability.

2.  Entitlement to service connection for the residuals of a 
cervical spine injury.

3.  Entitlement to service connection for left knee 
disability.

4.  Entitlement to service connection for right knee 
disability.



REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law




ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from July to October 
1982.  

This matter arises from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

A statement received in September 2003, could be construed as 
raising a claim of clear and unmistakable error (CUE) in an 
August 1983 RO rating decision.  The RO has yet to consider 
this matter; it did note in a May 2004 Supplemental Statement 
of the Case that no CUE was found in the August 1983 
decision.  This was not a disposition a CUE claim, and the 
Board does not have jurisdiction of it at present.  See 
generally 38 C.F.R. § 19.31(a) (in no case will a SSOC be 
used to announce decisions by the RO on issues not previously 
addressed in a Statement of the Case).  The veteran also 
claimed service connection for hypertension and a right 
testicle disability, and these matters were subjects of the 
statement of the case, however, the veteran subsequently 
withdrew the matters from appellate review and they are not 
currently before the Board.  

The Board also notes that the veteran's attorney has raised a 
claim of entitlement to a total disability evaluation based 
on individual unemployability.  He asserts that there has 
been an outstanding claim for a total disability evaluation 
based on individual unemployability since 1982.  The RO's 
attention is directed to this matter for proper review and 
consideration.

The issue of entitlement to service connection for the 
residuals of a cervical spine injury is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.
FINDINGS OF FACT

1.  A RO rating decision was issued in August 1983 that found 
the service connection for the residuals of a back injury was 
not warranted because the evidence of record showed that the 
disability preexisted his active service; the veteran did not 
appeal this decision within one year of being notified.

2.  The evidence received since the August 1983 rating 
decision is so significant that it must be considered to 
fairly decide the merits of the claim for service connection 
for low back disability.

3.  Resolving reasonable doubt in favor of the veteran, the 
evidence of record shows that the veteran's disability of the 
low back (chronic lumbosacral strain) is causally related to 
service.  

4.  The veteran has failed to present competent evidence 
demonstrating a current disability of either knee.


CONCLUSIONS OF LAW

1.  The August 1983 rating action denying service connection 
for low back disability is final.  38 U.S.C. 4005 (1982); 
38 C.F.R. §§ 3.104, 19.129, 19.192; currently 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

3.  Entitlement to service connection for chronic lumbosacral 
strain is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2003).

4.  A disability of the left knee was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

5.  A disability of the right knee was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Board observes that legislation enacted by Congress has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  All the VCAA requires in this regard is 
that the duty to notify is satisfied and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
September 2002 rating decision and September 2003 statement 
of the case, the veteran and his representative were apprised 
of the applicable law and regulations and given notice as to 
the evidence needed to substantiate his claim.  In addition, 
by a letter dated in February 2002, the RO explained the 
provisions of the VCAA, gave notice of the evidence needed to 
substantiate the claims on appeal, and asked the veteran to 
submit or authorize the RO to obtain additional relevant 
evidence.  The RO specifically indicated that the veteran had 
to submit medical evidence of a current disability of the 
knees as well as evidence showing a relationship between that 
disability to his military service.  With regard to the 
request to reopen the claim of service connection for low 
back disability, the RO explained to the veteran what he 
needed to submit - new and material evidence.  The veteran 
has clearly been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, under the circumstances set forth 
above, and considering the multiple occasions that he has 
communicated with VA regarding his claims, the Board finds 
that the veteran has had ample notice of the types of 
evidence that would support his claim and that he has had 
ample opportunity to present evidence and argument in support 
of his appeal

With respect to the duty to assist, the Board has reviewed 
the veteran's service medical records, medical records from 
UAMS, AHEC Clinic, and Christus St. Michael Health System, 
and numerous statements submitted by the veteran and his 
representative.  They have not identified any outstanding 
evidence.  The veteran was also afforded the opportunity to 
present testimony before VA and specifically declined to do 
so.  Assistance may also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  For 
reasons that will be set forth in greater detail below, the 
Board does not believe it is necessary to obtain a medical 
opinion in this appeal.  The Board therefore concludes that 
the veteran's appeal is ready to be considered on the merits, 
and that the evidence in this case is sufficient to render a 
determination.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).


A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service or where clear and unmistakable (obvious and 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  In other words, there exists a 
"presumption of soundness" at the time of enlistment unless 
the condition in question was actually noted at that time, 
and only such conditions as are recorded in examination 
reports are to be considered as "noted."  See 38 C.F.R. § 
3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2003).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Using the guidelines noted above, the Board finds that the 
veteran has submitted new and material evidence.  The claim 
concerning entitlement to service connection for low back 
disability will be reopened.

By a rating action dated in August 1983, service connection 
for a back condition was denied.  The RO determined that the 
veteran's back disability preexisted his active service and 
had not been aggravated by any in-service incident or 
accident.  Notice of the decision was mailed to the veteran 
in August 1983.  The veteran did not appeal the decision.  
The August 1983 rating decision therefore became final.  38 
U.S.C. 4005 (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192; 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003).  

The evidence considered at the time of the August 1983 RO 
decision consisted of service medical records and a post-
service VA examination report.  Service medical records 
documented treatment for back problems.  The veteran's 
enlistment examination indicated that his spine was normal.  
In August 1982, he was seen for complaints of back pain.  He 
said his back had been causing him pain since basic training.  
He denied any recent trauma.  However, he gave a history of 
injuring his back in a motor vehicle accident prior to 
enlistment.  A physical examination was conducted.  X-rays 
were normal.  The diagnosis was rule-out thoracic-lumbar 
strain.  The veteran was seen later that month for complaints 
of low back pain following a fall from an obstacle course.  
He was diagnosed as having mechanical low back pain.  He was 
seen again for back problems in September 1982.  X-rays of 
the lumbar spine were negative.  The diagnosis was chronic 
lumbar strain.

The RO also considered the report of a January 1983 VA 
examination.  The veteran reported that he injured his low 
back when he fell from a rope ladder on an obstacle course.  
He said he fell about 12 feet.  There was limitation of 
motion of the lumbar spine with pain on all motions.  
Palpation of the spine revealed a slight tender point at the 
L-3 level.  There was no paraspinous muscle spasm.  X-rays of 
the lumbar spine were normal.  The impression was chronic 
lumbosacral strain resulting from the veteran's history of an 
in-service injury.

The evidence received by VA after the August 1983 decision 
includes a statement from C.T. Marrow, M.D..  Dated in June 
2004, Dr. Marrow stated that he had examined the veteran 
along with his records.  He concluded that the "existing 
injury" the veteran had was "agitated and re-injured" by 
his in-service fall.  He said this re-injury resulted in the 
veteran's current back problems.

The evidence referenced above shows that the veteran 
currently suffers from a back disability, and that the 
problem may have been incurred or aggravated by a documented 
in-service injury.  This evidence is not cumulative or 
redundant of the evidence previously of record, since it 
clearly establishes that any back problem that the veteran 
may have had prior to enlistment was aggravated by a fall 
that occurred during his active service and suggests that the 
veteran's current back problems are related to that injury.  
This evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The medical 
statement from Dr. Marrow is therefore new and material; 
consequently, the claim for service connection for low back 
disability is reopened.

Service Connection for Back Disability

The law provides that, under 38 C.F.R. 3.304, a veteran will 
be considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.

The veteran entered service with no objective evidence of a 
low back disability.  Complaints of low back pain were first 
noted a few weeks after his enlistment.  The veteran 
reported, however, that he had a history of back injury and 
pain prior to service.  As discussed above, only defects, 
infirmities, or disorders recorded in the enlistment 
examination report are presumed to have existed prior to 
service.  Otherwise, the "presumption of soundness" applies 
unless clear and unmistakable evidence to the contrary has 
been presented.  The veteran's statement that he injured his 
back prior to enlistment does not demonstrate that he had 
back disability prior to service.  Clear and unmistakable 
evidence (obvious and manifest) of a preexisting back 
disability has not been produced.  The presumption of 
soundness applies.  The evidence of record therefore suggests 
that the veteran had complaints of low back pain and a back 
injury in service.  Post-service medical evidence, notably 
the January 1983 VA examination, has linked chronic 
lumbosacral strain to service.  

In short, the Board finds, resolving any reasonable doubt in 
favor of the veteran, that the record shows that the that 
chronic lumbosacral strain is causally related to service.

Service Connection for Left and Right Knee Disability

Service connection is warranted for a "[d]isability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . .." 38 U.S.C.A. § 
1110 (West 2002).  A current disability is required to 
establish service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Here, there is no competent 
medical evidence of record showing a current disability of 
the left or right knee.

The veteran has stated his belief that he currently suffers 
from a disability of the left knee that had its onset during 
his active service.  Service medical records document that 
the veteran was seen for complaints of left knee pain in 
service.  This included complaints of injuring the knee in a 
fall from an obstacle course.  He was variously diagnosed as 
having shin splints, possible MTF stress, and patellofemoral 
syndrome.  No disability of the left knee was identified, 
however, on examination in January 1983.  

There is also no evidence of a current knee disability.  The 
veteran has not submitted any credible medical evidence 
showing treatment and/or diagnosis of a current disability of 
either knee.  VA has made numerous requests for such evidence 
and no response has been received.  The mere fact that the 
veteran was treated for left knee pain in service is 
insufficient to establish a claim of service connection.  See 
Brammer.

The duty to assist the veteran by affording him an 
examination has not been invoked in this case.  A medical 
examination is only needed when such an examination is deemed 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) does not require an examination to determine the 
presence of a current disability.  In fact, the statute 
strongly suggests that there must be competent evidence that 
the veteran has a current disability or persistent or 
recurrent symptoms of a disability before an examination can 
be ordered.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for left knee disability and right knee disability and 
that, therefore, the provisions of § 5107(b) are not 
applicable.  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for low back disability is granted.

Entitlement to service connection for low back disability is 
granted.

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for right knee disability 
is denied.



REMAND

With respect to the duty to assist, review of the claims 
folder reveals that the RO has secured service medical 
records and private post-service medical records.  Service 
medical records show that the veteran was seen for complaints 
of neck pain in August 1982.  He was also seen for complaints 
of shoulder/neck pain following an in-service fall on an 
obstacle course.  Medical records from Christus St. Michael 
Health System document the diagnosis of left C7 radiculopathy 
and treatment for the same.  Reference was made to several 
traumatic injuries including three motor vehicle accidents.

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  In this 
case, the Board believes that a medical opinion is necessary 
in order to determine the etiology of any current cervical 
spine disability.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that have treated the veteran for 
his neck and/or cervical spine 
disability.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.

The RO should also request the veteran to 
submit any additional medical evidence 
that suggests a causal relationship 
between his current cervical spine 
disability and his military service or 
his service-connected back disability.

2.  The RO should schedule the veteran 
for a VA examination(s) to determine the 
extent and etiology of any currently 
present disability of the cervical spine.  
The claims folder, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
any current disability of the cervical 
spine is more likely, less likely or as 
likely as not related to the veteran's 
active service or a service-connected 
condition, to include low back 
disability.  The rationale for all 
opinions expressed must also be provided.

3.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
his attorney should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the May 2004 
Supplement Statement of the Case, and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



